DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8 recite the screen comprises a plurality of pores dimensioned to inhibit passage of DBM particles. The claims do not define what size the DBM particles are nor is there an art recognized standard for sizes of DBM particles. Therefore, the precise metes and bounds of the claim are not clearly defined as it would be unclear to one of ordinary skill in the art what dimensions the pores must have to meet the limitations set forth in the claims. For examination purposes pores of any size will be deemed to meet the limitations set forth in the claims.
	The additional claims are rejected as depending from one of the above claims.

Duplicate Claims
Applicant is advised that should claims 1-7 be found allowable, claims 8-10 and 14-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between claims 1 and 8 is that claim 1 recites a filter device movable from a first elevated position to a second position within the container and claim 8 recites a filter device movable from a raised position within the container to a lowered position. The recitation of a lowered position is indistinguishable from a second position. Raised or lowered is a term of relative orientation but does not constitute a structural difference from an elevated position and a second position. Likewise, a second position would be indistinguishable from a lowered position as the only difference between the two terms amounts to relative orientation. Therefore, the two apparatuses are substantial duplicates of one another.
Claims 14-16 recite identical limitations as claims 2-4 and claim 9-10 do not add any further structural limitations to the apparatus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3-13 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Schecter US 4,320,004.

	Claims 1 and 8, Schecter teaches a container (10) comprising: a filter device (20) movable from a first position to a second position within the container, the filter device comprising a screen (31) and compressible split-ring frame (21) having an upper and lower surface and an open gap (22) extending through the upper and lower surface, the screen comprising a plurality of pores having a dimension (fig. 1-4, col. 2, line 48 – col. 3, line 27). The recitation of the container being for separating liquid and retaining bone graft material from a mixture of DBM containing bone graft material and the liquid held therewithin is a recitation of intended use and does not provide any further structural limitations the container. Likewise, the recitation of the filter device resting against the DBM containing material and the container being configured for pouring the liquid out of the container while the bone graft material is retained within the container beneath the filter device is a recitation of intended use and does not provide any further structural limitations to the container.
	Claims 5, 9 and 10 recite limitations directed to the type of liquid and to a process of using the apparatus and therefore do not provide any further structural limitations to the apparatus.
	Claims 3-4, 6-7, 11-13 and 15-16, Schecter further teaches the screen is attached to the bottom surface of the compressible split ring frame (fig. 1-4); the screen extends in a plane parallel to the lower surface of the compressible split ring frame (fig. 1-4); the compressible split ring frame comprises a first end and a second end on either side of the open gap extending between the upper and lower surfaces and the first and second end do not overlap with each other when viewed from above the upper surface of the compressible split ring frame (fig. 1-4); the lower surface of the compressible split ring frame defines a lower plane passing therethrough and the screen extends in planar form in alignment with the lower plane (fig. 1-4); the compressible split ring frame is configured to radially engage an interior circumference of the container (fig. 1-4); and the compressible split ring frame is movable within the container (col. 2, line 48 – col. 3, line 27).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schecter US 4,320,004.

Schecter teaches the plurality of pores have a pore size ranging from 420 – 1700 micron (col. 3, lines 15-20) but does not teach the recited range. Pore size of a screen is an art recognized result effective variable that one of ordinary skill in the art would readily recognize and adjust to prevent a desired size particle to be retained by the filter screen. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778